Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 22, 2019

The Court of Appeals hereby passes the following order:

A19A1131. MONTEL BROWN v. THE STATE.

      Montel Brown pleaded guilty to aggravated assault and possession of a knife
during the commission of a felony. He later moved to withdraw his plea. The trial
court denied the motion, and we affirmed that ruling on appeal. Brown v. State, 321
Ga. App. XXV (Case No. A13A0662, decided May 14, 2013).
      Brown then filed a motion for an out-of-time appeal, which the trial court
denied. Brown appealed that ruling, but we dismissed the appeal. In our dismissal
order, we noted that although the denial of a motion for an out-of-time appeal
generally is directly appealable, “there is no right to directly appeal the denial of such
a motion filed by a defendant whose conviction has been affirmed on direct appeal.”
Brown v. State, Case No. A17A1230 (decided March 24, 2017). Because Brown’s
conviction had already been reviewed in his previous appeal from the denial of his
motion to withdraw his plea, we ruled, he was not entitled to an out-of-time appeal.
      Back in the trial court, Brown filed another motion for out-of-time appeal. The
trial court denied it, and Brown once again seeks review in this Court. However,
Brown has no right of appeal here for the same reasons set forth in our dismissal
order in Case No. A17A1230. That dismissal order “constitutes binding law of the
case and precludes appellate review of issues raised” in this appeal. Williams v. State,
335 Ga. App. 468, 469 (1) (781 SE2d 791) (2016) (punctuation omitted). In short,
Brown “is not entitled to multiple bites at the apple.” Ross v. State, 310 Ga. App. 326,
328 (713 SE2d 438) (2011).
Accordingly, this appeal is hereby DISMISSED.

                             Court of Appeals of the State of Georgia
                                    Clerk’s Office, Atlanta,____________________
                                                              01/22/2019
                                    I certify that the above is a true extract from
                             the minutes of the Court of Appeals of Georgia.
                                    Witness my signature and the seal of said court
                             hereto affixed the day and year last above written.


                                                                             , Clerk.